Order granting motion of plaintiff Watts in Nassau county action for property damage, to consolidate that action with the New York county action begun by plaintiff Steinert and requiring trial of the consolidated action to be had in Nassau county, modified by striking out the last paragraph and by inserting in place thereof a provision that Steinert have the right to open and close on the trial of the consolidated action, and as so modified the order is affirmed, with ten dollars costs and disbursements to appellant. This right should have been accorded Steinert under settled authority. (Gibbs v. Sokol, 216 App. Div. 260; Lee v. Schmeltzer, 229 id. 206; Brink’s Express Co., Inc., v. Burns, 230 id. 559.) Young, Hagarty, Carswell, Davis and Johnston, JJ., concur.